DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and Dr. Laura Lombardi’s Declaration filed on 3-3-22 has been entered.  Claim 1 has been amended.  Claims 7-8 have been canceled.  Claims 1-6 and 9-16 are pending and under consideration.

Terminal Disclaimer
The terminal disclaimer filed on 3-3-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,129,908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 remain rejected and claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Chen et al., 2011 (Molecular Therapy, Vol. 19, Supplement 1, p. S14, IDS) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.  Applicant’s amendment filed on 3-3-22 necessitates the inclusion of claim 16 in the 35 U.S.C. 103 rejection.
Claim 1 has been amended to recite a rAAV virion comprising a vector genome of 4.7 kb and comprising a polynucleotide encoding full-length MYBPC3 operably linked to a promoter.
Applicant argues that Carrier fails to tech or suggest an rAAV virion comprising a vector genome of 4.7 kb. The laundry list of “at least” various sizes is not a specific disclosure of a “vector genome of 4.7 kb” recited in claim 1.  Paragraphs [0020] and [0052] of carrier describes laundry list of sizes but do not refers to a vector for MYBPC3 specifically and the only disclosure of a MYBPCs is oversized DNA sequence of 5.4 kb.  Other cardiac sarcomeric proteins can be delivered in vectors with smaller polynucleotide sequence- not necessarily full length MYBPV3 itself (Remarks, p. 5-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-3-21 and the following reasons.
Carrier teaches the capacity of AAV for packaging a therapeutic gene is limited to about 4.9 kb, however, it is demonstrated that packaging of an oversized DNA sequence of 5.4 kb, including two ITRs, the FLAG-tagged Mybpc3 cDNA under the control of the human TNNT2 promoter, a chimeric intron and the SV40 poly A signal, does not affect the production of the AAV serotype 6 or 9.  In the preferred embodiment, the gene therapy vector comprises a polynucleotide sequence having the size of at least 4 kb, at least 4.5 kb, at least 5 kb, at least 5.1 kb, or at least 5.2 kb etc.  In one embodiment, the gene therapy vector comprises a 
Carrier specifically teach full length Mybpc3 cDNA under the control of the human TNNT2 promoter.   Although Carrier does not specifically mention the size of 4.7 kb AAV vector, Carrier does teach the size of AAV vector to be at least 4kb or at least 4.5 kb, which would encompass the size of 4.7 kb, and it would be obvious for one of ordinary skill in the art to prepare an AAV vector of 4.7 kb comprising a nucleotide sequence encoding the full length of MYBPC3 protein under the control of TNNT2 promoter with reasonable expectation of success.
It is noted that claim 16 was originally rejected under 35 U.S.C. 102(a)(1).  Since claim 1 has been amended to include the limitation of claim 8 (4.7kb), the 35 U.S.C. 102(a)(1) rejection of claim 16 has been withdrawn.  However, claim 16 specifies the rAAV is AAV9, which is taught by Carrier.  Therefore, claim 16 is rejected under 35 U.S.C. 103, which is necessitated by the amendment of claim 1.

Claims 1-2, 4 and 10-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Chamberlain et al., 2016 (Geneseq Accession No. BDC71261, computer printout, pages 1-2) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is amended to recite all limitation of claim 8.  Accordingly, the rejection over Carrier in view of various secondary references are moot (Remarks, p. 8, 10-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-3-21 and the reasons set forth above.

Claims 1 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Katz et al., 2009 (Geneseq Accession No. AXS14079, computer printout, pages 1-5) (SEQ ID No. 103) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is amended to recite all limitation of claim 8.  Accordingly, the rejection over Carrier in view of various secondary references are moot (Remarks, p. 8, 10-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-3-21 and the reasons set forth above.

Claims 1 and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Katz et al., 2009 (Geneseq Accession No. AXS14079, computer printout, pages 1-4) (SEQ ID No. 86) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
.

Claims 1 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Bennett et al., 2009 (Geneseq Accession No. AXR77954, computer printout, pages 1-2) (5’ITR-SEQ ID No. 96) and Bennett et al., 2009 (Geneseq Accession No. AXR77954, computer printout, pages 1-2) (3’ITR-SEQ ID No. 97) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is amended to recite all limitation of claim 8.  Accordingly, the rejection over Carrier in view of various secondary references are moot (Remarks, p. 8, 10-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-3-21 and the reasons set forth above.

Claims 1 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Katz et al., 2009 (Geneseq Accession No. AXS14079, computer printout, pages 1-4) (SEQ ID No. 95) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is amended to recite all limitation of claim 8.  Accordingly, the rejection over Carrier in view of various secondary references are moot (Remarks, p. 8, 10-.

Claims 1 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., 2016 (US 20160108430 A1, IDS) in view of Katz et al., 2009 (Geneseq Accession No. AXS14079, computer printout, pages 1-4) (SEQ ID No. 102) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is amended to recite all limitation of claim 8.  Accordingly, the rejection over Carrier in view of various secondary references are moot (Remarks, p. 8, 10-12).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-3-21 and the reasons set forth above.

Claims 1-2, 7-8 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Mearini et al., 2013 (Molecular Therapy-Nucleic Acids, 2, 2102, p. 1-9, IDS) in view of Doering et al., 2017 (US 20170326256 A1, IDS) and is repeated for the reasons set forth in the preceding Office Action mailed on 12-3-21.  Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to recite “a polynucleotide encoding full-length myosin binding protein C (MYBPC3)”.  Mearini fails to teach or suggest an expression cassette comprising a polynucleotide encoding full-length MYBPC3, rather, Mearini teaches producing a full-length repaired Mybpc3 mRNA using trans-splicing from a vector encoding exons E1-6 of Mybpc3 to an endogenous Mybpc3 target pre-mRNA.  Doering fails to 
Meriani teaches preparation of pGG2 vector expressing FLAG-tagged mouse wild-type Mybpc3 cDNA under the control of the human cardiac troponin T promoter (TNNT2) (e.g. Figure 1b).  “The pGG2-TNNT2-FLAG-Mybpc3 was generated by an exchange of the cytomegalovirus-intron cassette of the pGG2 expression vector with the TNNT2-intron cassette derived from the shuttle plasmid pds-TNNT2-Rlujc by double digestion with EcoRI/NheI.  The full-length FLAG-Mybpc3 cDNA comprising exons 1-34 was amplified by PCR from murine ventricular WT Mybpc3 cDNA” (e.g. p. 8, right column, last paragraph to p. 9, left column, 1st paragraph).  AAV6 and AAV9 particles were generated by using HEK293-AAV cells, the pdsAAV-TNNT2-FLAG-Mybpc3 transfer plasmid and helper virus (e.g. p. 9, left column, 2nd paragraph).  Thus, Mearini does teach preparation of an AAV vector comprising polynucleotide sequence encoding full-length Mybpc3 protein and production of AAV viral particle with said AAV vector.  Doering teaches for AAV vectors, an AAV genome size of no more than 4.7-5.0 kb is preferred for higher yield and consistency than genomes exceeding 5.0 kb (e.g. [0039]).  Doering does teach an AAV vector with genome size of 4.7 kb.  Therefore, there is no need to reduce a 5.4 kb vector to 4.9 kb and then continue reducing to 4.7 kb as argued by Applicant.  The present 103 rejection does NOT include reference Carrier, therefore, the teachings of Carrier is irrelevant in the present 103 rejection and the arguments regarding the teachings of Carrier render moot.

Applicant cites Dr. Lombardi’s Declaration and MPEP 716.029a), and argues that a gene therapy vector as claimed (4.7 kb) effectively treats cardiomyopathy whereas treatment with a 5.4 kb vector does not.  Subjects having hypertrophic cardiomyopathy treated with the 4.7 kb survive, while subjects treated with 5.4 kb vector die.  The Declaration by Dr. Lombardi shows a categorical change from a high-titer but therapeutically ineffective vector (5.4 kb) to a therapeutically effective vector (4.7 kb).  This unexpected result renders the claimed invention patentable.  Applicant cites In re Papesch and argues that these unexpected results are applicable to patentability of the present product claims (Remarks, p. 9-10).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 12-3-21 and the following reasons.
The claims are product claims but NOT method claims.  The claims only require preparation of an rAAV virion comprising a vector genome of 4.7 kb, comprising a polynucleotide encoding a full-length MYBPC3 operably linked to a promoter, such as a cardiac troponin T promoter.  The Carrier reference and various secondary references or the combination of Mearini and Doering teach preparation of the claimed rAAV virion with reasonable expectation of success.  One of ordinary skill in the art only needs to prepare the claimed 4.7 rAAV virions to test the efficiency of the rAAV virons, and one of ordinary skill in the art does not need to show that the 4.7 kb rAAV virion is more efficient than the 5.4 kb rAAV virion in vivo.  Whether the claimed rAAV virions (4.7 kb) is more therapeutically efficient in treating hypertrophic cardiomyopathy in vivo than 5.4 kb rAAV vector is irrelevant to the instantly claimed rAAV virion.  Thus, the claims remain rejected under 35 U.S.C. 103 in view of Mearini and Doering.

Conclusion
	Claims 1-6, 9-12, 14 and 16 are rejected. 
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632